El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Una acusación que por lo demás no es defectuosa, describe suficientemente un acometimiento para cometer asesi-nato y la cual en vez de usar la palabra ‘ ‘ asesinato ’ ’ expresa que el acusado “con deliberación y premeditación intentó matar.” No es necesario emplear las palabras precisas del estatuto si el lenguaje usado describe el delito. Así lo he-*903mos resuelto varias veces y recientemente en el caso de El Pueblo v. Avilés, decidido en junio 22, 1922, (pág. 841).
Ni es necesario que una acusación deba expresar si la ten-tativa fué para cometer asesinato en primero o segundo grado, cuestión que discutiremos con mayor extensión al considerar el veredicto.
Levantada por primera vez en apelación o después de juramentado el jurado una objeción de que la acusación apa-rece jurada por el fiscal en vez de ser presentada por un G-ran Jurado no puede servir a un acusado si aparece sufi-cientemente en la acusación que fué presentada por el Gran Jurado. La objeción es una de forma y debe ser levantada debidamente.
Cuando un testigo declara sobre una conversación que oyó entre el acusado y otra persona no es necesario que se llame primero a dicha tercera persona. Las admisiones o confesiones que de otro modo no son excepcionables pueden ser ofrecidas como prueba y no importa a quién ban sido becbas.
No se comete error por negarse a permitir que un testigo declare sobre la reputación de tener un carácter violento el perjudicado a no ser que la prueba se ofrezca en relación con los becbos tendentes a mostrar que la reputación del carácter violento era conocida por el acusado. El Pueblo v. Sutton, 17 D. P. R. 345; El Pueblo v. Lanausse, resuelto en junio 2, 1922, (pág. 732).
En el interrogatorio de repreguntas no es impropio que el fiscal pregunte a un testigo si está declarando de propio conocimiento, o por baber sido informado, con tal que la forma de la pregunta no sea ofensiva. Esta es una cuestión que pertenece a la sana discreción de la corte.
Generalmente las preguntan sobre si un testigo ba estado en la cárcel sólo deben permitirse, ”al formularse objeción, cuando la contestación tienda-, a- mostrar cierta depravación moral en el testigo. Es sumamente dudoso si algunos de los *904testigos impugnados en las repreguntas eran culpables- de tal depravación moral. El alcance que puede tener el examen de repreguntas en este sentido es cuestión que debe ser con-siderada cuidadosamente por el fiscal en un nuevo juicio.
El punto noveno o alegado séptimo error de la corte es el más importante en este caso. Hubo prueba que no fué re-futada de que el acusado y Amadeo Elias, o sea el perju-dicado, tuvieron una disputa originada por divergencias po-líticas; que sea cual fuera la provocación Amadeo Elias, hombre de más fuerzas, agredió al acusado, le tiró al suelo y allí le pateó. Aunque hubo prueba de que los dos hombres de modo ostensible departían amistosamente y si bien hubo prueba de que el acusado buscó y obtuvo un revólver con la intención de usarlo contra Elias, sin embargo, el acusado y otros testigos declararon tendentes a mostrar que cuando el acusado se acercaba a su casa salió por detrás Elias y dijo: “¿No te has ido a dormir?” o palabras como esas y entonces volvió a tirarse encima del acusado; que el acusado entonces le disparó los tres tiros, de cuyos disparos hay prueba sufi-ciente en los autos; que el acusado declaró que el revólver estuvo en su poder todo el tiempo y que no lo usó en el primer encuentro porque no tuvo oportunidad; que tenía miedo a Elias porque era más fuerte y debido al primer encuentro.
La corte en sus instrucciones manifestó al jurado que- la teoría de la defensa era la defensa propia, siendo dicha teo-ría, en otras palabras, que el acusado fué objeto de suficiente provocación para realizar los hechos que se le imputan en la" acusación. La corte entonces procedió a revisar la prueba de la defensa. En el curso de su análisis la corte dijo al jurado varias veces que si llegaban a la conclusión de que el acusado había actuado en defensa propia debían absolverlo, o palabras a ese efecto. Después la defensa solicitó de la corte que instruyera al jurado sobre la duda razonable a lo que accedió la corte. Entonces el abogado del acusado pidió a la corte que diera una instrucción al jurado sobre defensa *905propia. La corte al momento dijó, y evidentemente en pre-sencia del jurado, “No puedo d^ir instrucciones al jurado de defensa propia porque no consta de la prueba.” Esto ine-quívocamente fué un error.
Desde luego, como hemos indicado recientemente en el caso de El. Pueblo v. Lanausse, supra; si no existe prueba de de-fensa, propia la corte no está obligada a instruir al jurado sobre la misma. Aquí, sin embargo, hubo fuerte prueba que de ser creída tendía a mostrar defensa propia. El jurado pudo no' haber dado crédito a los testigos de defensa pero la corte no tenía derecho a decipijue no había prueba de de-fensa propia. Casi parece como, si hubiera algún error en los autos particularmente porque la corte ya había dicho al jurado que si ellos creían que el acusado había actuado en defensa propia deberían absolverlo.
Generalmente hemos sostenido que el acusado tiene ■ de-recho a instrucciones específicas sobre defensa propia cuando la prueba tiende a ese fin. A veces- pudiera ser una prác-tica conveniente para los abogados hacer una súplica espe-cífica qué comprenda los hechos, pero sin tal petición un acu-sado tiene derecho a que se den instrucciones en términos generales definiendo cuándo es que surge el derecho a la defensa propia. La situación del acusado hacia el jurado pudo haberse agravado por las observaciones de la corte.
El veredicto del jurado no era nulo y sin valor por razón de su forma. El jurado declaró culpable al acusado del de-lito de tentativa para cometer homicidio. La objeción es que el jurado debió haber expresado si el acusado era culpable de tentativa para cometer “homicidio voluntario” u “homi-cidio involuntario.” Ahora bien, a falta de algo en sentido contrario estamos convencidos de que si bien el asesinato y el homicidio están divididos en grados, la tentativa para co-meter ya asesinato o cualquier otro delito grave (felony) es sola .e indivisible. Es la tentativa para cometer un delito grave en particular lo que la ley castiga ya sea dicho felony *906en sí divisible en grados o no. El veredicto del jurado hu-biera estado justificado por el artículo 223 del Código Penal, el cual es como sigue:
“ Artículo 223. — Toda persona que fuere culpable de asalto o agre-sión con intento de cometer algún delito grave (felony), excepción hecha de asesinato, y cuya pena no estuviere prescrita en el anterior artículo, incurrirá en la de presidio por un término máximo de cinco años o de cárcel por el máximo de un año, o multa que no excederá de quinientos dólares, o ambas penas, a discreción del tribunal.”
El hecho de si el delito por el cual fue declarado culpable el acusado estaba comprendido en el delito que se imputa en la acusación es una cuestión acerca de la cual tenemos algunas dudas. La corte debe examinar la cuestión indepen-dientemente de nuestra duda.
Iíubo otros errores alegados en el alegato corrientemente pero sin un señalamiento de errores. Por tanto, no discu-tiremos los errores restantes, ya porque no estuvieran bien fundados, o porque puedan ser fácilmente evitados en un nuevo juicio.
Algunas veces durante el curso del juicio después que un testigo había terminado de declarar la corte preguntaba al jurado si alguno de ellos deseaba hacer alguna pregunta. Esta no es una práctica conveniente. Aunque desde luego un jurado tiene el derecho de interrogar, no es necesario que la corte invite a hacer preguntas pues es una cuestión deli-cada para cualquiera de los abogados oponerse a las pre-guntas del jurado. Generalmente el examen de testigos debe dejarse a los abogados.
Debe revocarse la sentencia y ordenarse la celebración de un nuevo juicio.

Revocada la sentencia apelada y ordenado un nuevo juicio.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.